Case 1:08-cr-00571-BMC Document 121-13 Filed 05/12/20 Page 1 of 24 PageID #: 3140




              EXHIBIT M
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 1 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 2Page
                                                 Filed 03/26/20   of 242PageID
                                                                         of 24 #: 3141
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 1 of 23




                                      Declaration of Dr. Jaimie Meyer

   Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:


   I.        Background and Qualifications

         1. I am Dr. Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine
            and Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,
            Connecticut. I am board certified in Internal Medicine, Infectious Diseases and Addiction
            Medicine. I completed my residency in Internal Medicine at NY Presbyterian Hospital at
            Columbia, New York, in 2008. I completed a fellowship in clinical Infectious Diseases at
            Yale School of Medicine in 20 l 1 and a fellowship in Interdisciplinary HIV Prevention at
            the Center for Interdisciplinary Research on AIDS in 2012. I hold a Master of Science in
            Biostatistics and Epidemiology from Yale School of Public Health.

         2. I have worked for over a decade on infectious diseases in the context of jails and prisons.
            From 2008-2016, I served as the Infectious Disease physician for York Correctional
            Institution in Niantic, Connecticut, which is the only state jail and prison for women in
            Connecticut. In that capacity, I was responsible for the management of HIV, Hepatitis C,
            tuberculosis, and other infectious diseases in the facility. Since then, I have maintained a
            dedicated HIV clinic in the community for patients returning home from prison and jail.
            For over a decade, I have been continuously funded by the NIH, industry, and
            foundations for clinical research on HIV prevention and treatment for people involved in
            the criminal justice system, including those incarcerated in closed settings Gails and
            prisons) and in the community under supervision (probation and parole). I have served as
            an expert consultant on infectious diseases and women's health in jails and prisons for the
            UN Office on Drugs and Crimes, the Federal Bureau of Prisons, and others. I also served
            as an expert health witness for the US Commission on Civil Rights Special Briefing on
            Women in Prison.

         3. I have written and published extensively on the topics of infectious diseases among
            people involved in the criminal justice system including book chapters and articles in
            leading peer-reviewed journals (including Lancet HIV, JAMA Internal Medicine,
            American Journal of Public Health, International Journal of Drug Policy) on issues of
            prevention, diagnosis, and management of HIV, Hepatitis C, and other infectious diseases
            among people involved in the criminal justice system.

         4. My C.V. includes a full list of my honors, experience, and publications, and it is attached
            as Exhibit A.

         5. I am being paid $1,000 for my time reviewing materials and preparing this report.

         6. I have not testified as an expert at trial or by deposition in the past four years.

   II.      Heightened Risk of Epidemics in Jails and Prisons




                                          Attachment B - Page 1 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 2 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 3Page
                                                 Filed 03/26/20   of 243PageID
                                                                         of 24 #: 3142
           Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 2 of 23




      7. The risk posed by infectious diseases in jails and prisons is significantly higher than in
         the community, both in terms ofrisk of transmission, exposure, and harm to individuals
         who become infected. There are several reasons this is the case, as delineated further
         below.

      8. Globally, outbreaks of contagious diseases are all too common in closed detention
         settings and are more common than in the community at large. Prisons and jails are not
         isolated from communities. Staff, visitors, contractors, and vendors pass between
         communities and facilities and can bring infectious diseases into facilities. Moreover,
         rapid turnover of jail and prison populations means that people often cycle between
         facilities and communities. People often need to be transported to and from facilities to
         attend court and move between facilities. Prison health is public health,.

      9. Reduced prevention opportunitie : Congregate settings such as jails and prisons allow for
         rapid spread of infectious diseases that are transmitted person to person, especially those
         passed by droplets through coughing and sneezing. When people must share dining halls,
         bathrooms, showers, and other common areas, the opportunities for transmission are
         greater. When infectious diseases are transmitted from person to person by droplets, the
         best initial strategy is to practice social distancing. When jailed or imprisoned, people
         have much less of an opportunity to protect themselves by social distancing than they
         would in the community. Spaces within jails and prisons are often also poorly ventilated,
         which promotes highly efficient spread of diseases through droplets. Placing someone in
         such a setting therefore dramatically reduces their ability to protect themselves from
         being exposed to and acquiring infectious diseases.

      10. Di ciplinary segregation or solitary confinement is not an effective disease containment
           trategy. Beyond the known detrimental mental health effects of solitary confinement,
          isolation of people who are ill in solitary confinement results in decreased medical
          attention and increased risk of death. Isolation of people who are ill using solitary
          confinement also is an ineffective way to prevent transmission of the virus through
          droplets to others because, except in specialized negative pressure rooms (rarely in
          medical units if available at all), air continues to flow outward from rooms to the rest of
          the facility. Risk of exposure is thus increased to other people in prison and staff.

      11. Reduced prevention opportunities: During an infectious disease outbreak, people can
         protect themselves by washing hands. Jails and prisons do not provide adequate
         opportunities to exercise necessary hygiene measures, such as frequent handwashing or
         use of alcohol-based sanitizers when handwashing is unavailable. Jails and prisons are
         often under-resourced and ill-equipped with sufficient hand soap and alcohol-based
         sanitizers for people detained in and working in these settings. High-touch surfaces
         (doorknobs, light switches, etc.) should also be cleaned and disinfected regularly with
         bleach to prevent virus spread, but this is often not done in jails and prisons because of a
         lack of cleaning supplies and lack of people available to perform necessary cleaning
         procedures.

      12. Reduced prevention oppo11unities: During an infectious disease outbreak, a containment
          strategy requires people who are ill with symptoms to be isolated and that caregivers have



                                     Attachment B - Page 2 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 3 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 4Page
                                                 Filed 03/26/20   of 244PageID
                                                                         of 24 #: 3143
            Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 3 of 23




           access to personal protective equipment, including gloves, masks, gowns, and eye
           shields. Jails and prisons are often under-resourced and ill-equipped to provide sufficient
           personal protective equipment for people who are incarcerated and caregiving staff,
           increasing the risk for everyone in the facility of a widespread outbreak.

       13. Increased usceptibility: People incarcerated in jails and prisons are more susceptible to
           acquiring and experiencing complications from infectious diseases than the population in
           the community. 1 This is because people in jails and prisons are more likely than people in
           the community to have chronic underlying health conditions, including diabetes, heart
           disease, chronic lung disease, chronic liver disease, and lower immune systems from
           HIV.

       14. Ja il and prisons are often poorly equipped to diagno e and manage infectious disease
           outbreaks. Some jails and prisons lack onsite medical facilities or 24-hour medical care.
           The medical facilities at jails and prisons are almost never sufficiently equipped to handle
           large outbreaks of infectious diseases. To prevent transmission of droplet-borne
           infectious diseases, people who are infected and ill need to be isolated in specialized
           airborne negative pressure rooms. Most jails and prisons have few negative pressure
           rooms if any, and these may be already in use by people with other conditions (including
           tuberculosis or influenza). Resources will become exhausted rapidly and any beds
           available will soon be at capacity. This makes both containing the illness and caring for
           those who have become infected much more difficult.

       15. Jails and prison lack acce lo vital community resource to diagnose and manage
           infectiou diseases. Jails and prisons do not have access to community health resources
           that can be crucial in identifying and managing widespread outbreaks of infectious
           diseases. This includes access to testing equipment, laboratories, and medications.

       16. Jails and pri ons often need to rely on outs ide facilities (hospitals. emergency
           departments) to provide intensive medical care given that the level of care they can
           provide in the facility itself is typically relatively limited. During an epidemic, this will
           not be possible, as those outside facilities will likely be at or over capacity themselves.

       17. Health safety: As an outbreak spreads through jails, prisons, and communities, medical
           personnel become sick and do not show up to work. Absenteeism means that facilities
           can become dangerously understaffed with healthcare providers. This increases a number
           of risks and can dramatically reduce the level of care provided. As health systems inside
           facilities are taxed, people with chronic underlying physical and mental health conditions
           and serious medical needs may not be able to receive the care they need for these
           conditions. As supply chains become disrupted during a global pandemic, the availability
           of medicines and food may be limited.

       18. Safety and security: As an outbreak spreads through jails, prisons, and communities,
           correctional officers and other security personnel become sick and do not show up to

   1
    Active case finding for communicable diseases in prisons, 391 The Lancet 2186 (2018),
   https://w" w.the lancet.com/ journals/ lancet/article/ PIISO140-6736( I ~)3125 1 -0/fullte ·t.



                                       Attachment B - Page 3 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 4 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 5Page
                                                 Filed 03/26/20   of 245PageID
                                                                         of 24 #: 3144
               Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 4 of 23



             work. Absenteeism poses substantial safety and security risk to both the people inside
             the facilities and the public.

          19. These risks have all been borne out during past epidemics of influenza in jails and
              prisons. For example, in 2012 , the CDC reported an outbreak of influenza in 2 facilities
              in Maine, resulting in two inmate deaths. 2 Subsequent CDC investigation of 995 inmates
              and 235 staff members across the 2 facilities discovered insufficient supplies of influenza
              vaccine and antiviral drugs for treatment of people who were ill and prophylaxis for
              people who were exposed. During the HlNI-strain flu outbreak in 2009 (known as the
              "swine flu"), jails and prisons experienced a disproportionately high number of cases. 3
              Even facilities on "quarantine" continued to accept new intakes, rendering the quarantine
              incomplete. These scenarios occurred in the "best case" of influenza, a viral infection for
              which there was an effective and available vaccine and antiviral medications, unlike
              COVID-19, for which there is currently neither.

   III.      Profile of COVID-19 as an Infectious Disease 4

          20. The novel coronavirus, officially known as SARS-CoV-2, causes a disease known as
              COVID-19. The virus is thought to pass from person to person primarily through
              respiratory droplets (by coughing or sneezing) but may also survive on inanimate
              surfaces. People seem to be most able to transmit the virus to others when they are
              sickest but it is possible that people can transmit the virus before they start to show
              symptoms or for weeks after their symptoms resolve. In China, where COVID-19
              originated, the average infected person passed the virus on to 2-3 other people;
             transmission occurred at a distance of 3-6 feet. Not only is the virus very efficient at
              being transmitted through droplets, everyone is at risk of infection because our immune
              systems have never been exposed to or developed protective responses against this virus.
             A vaccine is currently in development but will likely not be able for another year to the
              general public. Antiviral medications are currently in testing but not yet FDA-approved,
             so only available for compassionate use from the manufacturer. People in prison and jail
             will likely have even less access to these novel health strategies as they become available.



   2
     Influenza Outbreaks at Two Correctional Facilities-Maine, March 2011, Centers for Disease
   Control and Prevention (2012),
   https ://www.cdc.go /mm wr/preview/mmwrhtml/mm6 I I3a3 .htm.
   3
     David M. Reutter, Swine Flu Widespread in Prisons and Jails, but Deaths are Few, Prison
   Legal News (Feb. 15, 2010), https://www.pri onlegalnew .org/news/20 IO/feb/ 15/swine-flu-
   wide pread-in-pri on -and-jai ls-but-deat.hs-are-few/.
   4
     This whole section draws from Brooks J. Global Epidemiology and Prevention of COVID19,
   COVID-19 Symposium, Conference on Retroviruses and Opportunistic Infections (CROI),
   virtual (March 10, 2020); Coronavirus (COVID-19), Centers for Disease Control,
   https://www.cdc.gov/c rona iru /20 19-ncov/ index.hlml ; Brent Gibson, COVID-19
   (Coronavirus): What You Need to Know in Corrections, National Commission on Correctional
   Health Care (February 28, 2020), https://www.ncchc.org/blog/cov id-l 9-corona irus-what-you-
   need-to-know-in-corrections.



                                         Attachment B - Page 4 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 5 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 6Page
                                                 Filed 03/26/20   of 246PageID
                                                                         of 24 #: 3145
            Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 5 of 23




       21. Most people (80%) who become infected with COVID-19 will develop a mild upper
           respiratory infection but emerging data from China suggests serious illness occurs in up
           to 16% of cases, including death. 5 Serious illness and death is most common among
           people with underlying chronic health conditions, like heart disease, lung disease, liver
           disease, and diabetes, and older age. 6 Death in COVfD- 19 infection is usually due to
           pneumonia and sepsis. The emergence of COVID-19 during influenza season means that
           people are also at risk from serious illness and death due to influenza, especially when
           they have not received the influenza vaccine or the pneumonia vaccine.

       22. The care of people who are infected with COVID-19 depends on how seriously they are
           ill. 7 People with mild symptoms may not require hospitalization but may continue to be
           closely monitored at home. People with moderate symptoms may require hospitalization
           for supportive care, including intravenous fluids and supplemental oxygen. People with
           severe symptoms may require ventilation and intravenous antibiotics. Public health
           officials anticipate that hospital settings will likely be overwhelmed and beyond capacity
           to provide this type of intensive care as COVID-19 becomes more widespread in
           communities.

       23. COVID-19 prevention strategies include containment and mitigation. Containment
           requires intensive hand washing practices, decontamination and aggressive cleaning of
           surfaces, and identifying and isolating people who are ill or who have had contact with
           people who are ill, including the use of personal protective equipment. Jails and prisons
           are totally under-resourced to meet the demand for any of these strategies. As infectious
           diseases spread in the community, public health demands mitigation strategies, which
           involves social distancing and closing other communal spaces (schools, workplaces, etc.)
           to protect those most vulnerable to disease. Jails and prisons are unable to adequately
           provide social distancing or meet mitigation recommendations as described above.

       24. The time to act is now. Data from other settings demonstrate what happens when jails
           and prisons are unprepared for COVID-19. News outlets reported that Iran temporarily
           released 70,000 prisoners when COVID-19 started to sweep its facilities. 8 To date, few
           state or federal prison systems have adequate (or any) pandemic preparedness plans in



   5
     Coronavirus Disease 2019 (COVID-19): Situation Summary, Centers for Disease Control and
   Prevention (March 14, 2020), https://www.cdc.gov/coronaviru. /2019-nc v/summary.htm I.
   6
     Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
   China: a retrospective cohort study. The Lancet (published online March 11, 2020),
   http ://www .U1elancet.com/ journals/lancet/article/Pll 0140-6736(20)30566-3/fu lltext
   7
     Coronavirus Disease 2019 (COVID-19): Interim Clinical Guidance for Management of
   Patients with Confirmed Coronavirus Disease, Centers for Disease Control and Prevention
   (March 7, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
   management-patients.html.
   8 Iran temporarily releases 70, 000 prisoners as coronavirus cases surge, Reuters (March 9,

   2020), https://www.reuters.com/article/us-health-coronavirus-iran/iran-temporarily-releases-
   70000-prisoners-as-coronavirus-cases-surge-idUSKBN20W 1ES.



                                      Attachment B - Page 5 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 6 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 7Page
                                                 Filed 03/26/20   of 247PageID
                                                                         of 24 #: 3146
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 6 of 23




            place. 9 Systems are just beginning to screen and isolate people on entry and perhaps
            place visitor restrictions, but this is wholly inadequate when staff and vendors can still
            come to work sick and potentially transmit the virus to others.

   IV.      Risk of COVID-19 in ICE's NYC-Area Detention Facilities

         25. I have reviewed the following materials in making my assessment of the danger of
             COVID-19 in the Bergen, Essex, Hudson, and Orange County jails ("ICE's NYC-area
             jails"): (I) a declaration by Marinda van Dalen, a Senior Attorney in the Health Justice
             Program at New York Lawyers for the Public Interest (NYLPI); (2) the report Detained
             and Denied: Healthcare Access in Immigration Detention, released by NYLPI in 2017;
             and (3) the report Ailing Justice: New Jersey, Inadequate Healthcare, Indifference, and
             Indefinite Confinement in Immigration Detention, released by Human Rights First in
             2018.

         26. Based on my review of these materials, my experience working on public health in jails
             and prisons, and my review of the relevant literature, it is my professional judgment that
             these facilities are dangerously under-equipped and ill-prepared to prevent and manage a
             COVID-19 outbreak, which would result in severe harm to detained individuals, jail and
             prison staff, and the broader community. The reasons for this conclusion are detailed as
             follows.

         27. The delays in access to care that already exist in normal circumstances will only become
             worse during an outbreak, making it especially difficult for the facilities to contain any
             infections and to treat those who are infected.

         28. Failure to provide individuals with continuation of the treatment they were receiving in
             the community, or even just interruption of treatment, for chronic underlying health
             conditions will result in increased risk of morbidity and mortality related to these chronic
             conditions.

         29. Failure to provide individuals adequate medical care for their underlying chronic health
             conditions results in increased risk of CO VID- 19 infection and increased risk of
             infection-related morbidity and mortality if they do become infected.

         30. People with underlying chronic mental health conditions need adequate access to
             treatment for these conditions throughout their period of detention. Failure to provide
             adequate mental health care, as may happen when health systems in jails and prisons are
             taxed by COVID-19 outbreaks, may result in poor health outcomes. Moreover, mental
             health conditions may be exacerbated by the stress of incarceration during the COVID-19
             pandemic, including isolation and lack of visitation.



   9 Luke Barr & Christina Carrega, State prisons prepare for coronavirus but federal prisons not
   providing significant guidance, sources say, ABC News (March 11, 2020),
   http ://a be news. go. com/U S/state-prisons-prepare-coronav i rus-federa I-prison -prov iding-
   si gn ificant/story?id=69433690.



                                         Attachment B - Page 6 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 7 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 8Page
                                                 Filed 03/26/20   of 248PageID
                                                                         of 24 #: 3147
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 7 of 23




        31. Failure to keep accurate and sufficient medical records will make it more difficult for the
            facilities to identify vulnerable individuals in order to both monitor their health and
            protect them from infection. Inadequate screening and testing procedures in facilities
            increase the widespread COVID-19 transmission.

        32. Language barriers will similarly prevent the effective identification of individuals who
            are particularly vulnerable or may have symptoms of COVID-19. Similarly, the failure to
            provide necessary aids to individuals who have auditory or visual disabilities could also
            limit the ability to identify and monitor symptoms of COVID-19.

        33. The commonplace neglect of individuals with acute pain and serious health needs under
            ordinary circumstances is also strongly indicative that the facilities will be ill-equipped to
            identify, monitor, and treat a COVID-19 epidemic.

        34. The failure of these facilities to adequately manage single individuals in need of
            emergency care is a strong sign that they will be seriously ill-equipped and under-
            prepared when a number of people will need urgent care simultaneously, as would occur
            during a COVID-19 epidemic.

        35. For individuals in these facilities, the experience of an epidemic and the lack of care
            while effectively trapped can itself be traumatizing, compounding the trauma of
            incarceration.

   V.       Conclusion and Recommendations

        36. For the reasons above, it is my professional judgment that individuals placed in ICE's
            NYC-area jails are at a significantly higher risk of infection with COVID-19 as compared
            to the population in the community and that they are at a significantly higher risk of harm
            if they do become infected. These harms include serious illness (pneumonia and sepsis)
            and even death.

        37. Reducing the size of the population in jails and prisons can be crucially important to
            reducing the level of risk both for those within those facilities and for the community at
            large.

        38. As such, from a public health perspective, it is my strong opinion that individuals who
            can safely and appropriately remain in the community not be placed in ICE's NYC-area
            jails at this time. I am also strongly of the opinion that individuals who are already in
            those facilities should be evaluated for release.

        39. This is more important still for individuals with preexisting conditions (e.g., heart
            disease, chronic lung disease, chronic liver disease, suppressed immune system, diabetes)
            or who are over the age of 60. They are in even greater danger in these facilities,
            including a meaningfully higher risk of death.

        40. It is my professional opinion that these steps are both necessary and urgent. The horizon
            of risk for COVID-19 in these facilities is a matter of days, not weeks. Once a case of




                                        Attachment B - Page 7 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 8 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 9Page
                                                 Filed 03/26/20   of 249PageID
                                                                         of 24 #: 3148
            Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 8 of 23



          COVID-19 identified in a facility, it will likely be too late to prevent a widespread
          outbreak.

      41. Health in jails and prisons is community health. Protecting the health of individuals who
          are detained in and work in these facilities is vital to protecting the health of the wider
          community.


   I declare under penalty of perjury that the foregoing is true and correct.


   March 15, 2020
   New Haven, Connecticut                                        Drt:::er




                                       Attachment B - Page 8 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 9 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 10
                                                 Filed 03/26/20    of 24
                                                                 Page  10PageID
                                                                          of 24 #: 3149
           Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 9 of 23




                               EXHIBIT A




                                Attachment B - Page 9 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 10 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 11
                                                 Filed 03/26/20    of 24
                                                                 Page  11PageID
                                                                          of 24 #: 3150
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 10 of 23




                                            CURRICULUM VITAE

    Date of Revision:                   November 20, 2019
    Name:                               Jaimie Meyer, MD, MS, FACP
   School:                              Yale School of Medicine



    Education:
   BA, Dartmouth College Anthropology 2000
   MD, University of Connecticut School of Medicine 2005
   MS, Yale School of Public Health Biostatistics and Epidemiology 2014



   Career/Academic Appointments:
    2005 - 2008         Residency, Internal Medicine, NY Presbyterian Hospital at Columbia, New York, NY
   2008 - 2011          Fellowship, Infectious Diseases, Yale University School of Medicine, New Haven, CT
   2008 - 2012          Clinical Fellow, Infectious Diseases, Yale School of Medicine, New Haven, CT
   2010 - 2012          Fellowship, Interdisciplinary HIV Prevention, Center for Interdisciplinary Research on
                        AIDS, New Haven, CT
   2012 - 2014          Instructor, AIDS, Yale School of Medicine, New Haven, CT
   2014 - present       Assistant Professor, AIDS, Yale School of Medicine, New Haven, CT
   2015 - 2018          Assistant Clinical Professor, Nursing, Yale School of Medicine, New Haven, CT



   Board Certification:
   AB of Internal Medicine, Internal Medicine, 08-2008, 01-2019
   AB of Internal Medicine, Infectious Disease, 10-2010
   AB of Preventive Medicine, Addiction Medicine, 01-2018



   Professional Honors & Recognition:
   International/National/Regional
   2018                 NIH Center for Scientific Review, Selected as Early Career Reviewer
   2017                 Doris Duke Charitable Foundation, Doris Duke Charitable Foundation Scholar
   2016                 American College of Physicians, Fellow
   2016                 NIH Health Disparities, Loan Repayment Award Competitive Renewal
   2016                 AAMC, Early Career Women Faculty Professional Development Seminar
   2014                 NIH Health Disparities, Loan Repayment Program Award
   2014                 NIDA, Women & Sex/Gender Differences Junior Investigator Travel Award
   2014                 International Women's/Children's Health & Gender Working Group, Travel Award
   2014                 Patterson Trust, Awards Program in Clinical Research
   2013                 Connecticut Infectious Disease Society, Thornton Award for Clinical Research
   2011                 Bristol Myers-Squibb, Virology Fellows Award




                                           Attachment B - Page 10 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 11 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 12
                                                 Filed 03/26/20    of 24
                                                                 Page  12PageID
                                                                          of 24 #: 3151
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 11of23



    2006              NY Columbia Presbyterian, John N. Loeb Intern Award
    2005              American Medical Women's Association, Medical Student Citation
    2005              Connecticut State Medical Society, Medical Student Award
    2000              Dartmouth College, Hannah Croasdale Senior Award
    2000              Dartmouth College, Palaeopitus Senior Leadership Society Inductee


   Yale University
    2014              Women's Faculty Forum, Public Voices Thought Leadership Program Fellow



   Grants/Clinical Trials History:
   Current Grants
   Agency:                   Center for Interdisciplinary Research on AIDS {CIRA)
   l.D.#:                    2019-20 Pilot Project Awards
   Title:                    Optimizing PrEP's Potential in Non-Clinical Settings: Development and
                             Evaluation of a PrEP Decision Aid for Women Seeking Domestic Violence
                             Services
   P.I.:                     Tiara Willie
    Role:                    Principal Investigator
   Percent effort:           2%
   Direct costs per year:    $29,993.00
   Total costs for project
   period:                   $29,993.00
   Project period:           7/11/2019 - 7/10/2020

   Agency :                  SAMHSA
   l.D.#:                    H79 TI080561
   Title:                    CHANGE: Comprehensive Housing and Addiction Management Network for
                             Greater New Haven
   Role:                     Principal Investigator
   Percent effort:           20%
   Direct costs per year:    $389,054.00
   Total costs for project
   period:                   $1,933,368.00
   Project period:           11/30/2018 - 11/29/2023

   Agency:                   Gilead Sciences, Inc.
   l.D.#:                    Investigator Sponsored Award, CO-US-276-D136
   Title:                    Delivering HIV Pre-Exposure Prophylaxis to Networks of Justice-Involved
                             Women
   Role:                     Principal Investigator
   Percent effort:           8%
   Direct costs per year:    $81,151.00
   Total costs for project




                                          Attachment B - Page 11 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 12 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 13
                                                 Filed 03/26/20    of 24
                                                                 Page  13PageID
                                                                          of 24 #: 3152
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 12 of 23



    period:                  $306,199.00
    Project period:          6/19/2018 - 1/31/2020

   Agency:                   NIDA
   l.D.#:                    R21 DA042702
   Title:                    Prisons, Drug Injection and the HIV Risk Environment
   Role:                     Principal Investigator
   Percent effort:           22%
   Direct costs per year:    $129,673.00
   Total costs for project
   period:                   $358,276.00
   Project period:           8/1/2017 - 7/31/2020

   Agency:                   Doris Duke Charitable Foundation
   l.D.#:                    Clinical Scientist Development Award
   Title:                    Developing and Testing the Effect of a Patient-Centered HIV Prevention
                             Decision Aid on PrEP uptake for Women with Substance Use in Treatment
                             Settings
   Role:                     Principal Investigator
   Percent effort:           27%
   Direct costs per year:    $149,959.00
   Total costs for project
   period:                   $493,965.00
   Project period:           7/1/2017 - 6/30/2020


   Past Grants
   Agency:                   NIDA
   l.D.#:                    K23 DA033858
   Title:                    Evaluating and Improving HIV Outcomes in Community-based Women who
                             Interface with the Criminal Justice System
   Role:                     Principal Investigator
   Percent effort:           75%
   Direct costs per year:    $149,509.00
   Total costs for project
   period:                   $821,147.00
   Project period:           7/1/2012 - 11/30/2017

   Agency:                   Robert Leet & Clara Guthrie Patterson Trust
   l.D.#:                    R12225, Award in Clinical Research
   Title:                    Disentangling the Effect of Gender on HIV Treatment and Criminal Justice
                             Outcomes
   Role:                     Principal Investigator
   Percent effort:           10%
   Direct costs per year:    $75,000.00




                                          Attachment B - Page 12 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 13 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 14
                                                 Filed 03/26/20    of 24
                                                                 Page  14PageID
                                                                          of 24 #: 3153
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 13 of 23



   Total costs for project
   period:                   $75,000.00
   Project period:           1/31/2014 - 10/31/2015

   Agency:                   Bristol-Myers Squibb
   l.D.#:                    HIV Virology Fellowship Award
   Title:                    Effect of newer antiretroviral regimens on HIV biological outcomes in HIV-
                             infected prisoners: a 13 year retrospective evaluation
   Role:                     Principal Investigator
   Percent effort:           10%
   Direct costs per year:    $34,390.00
   Total costs for project
   period:                   $34,390.00
   Project period:           12/1/2011 - 11/30/2012


   Pending Grants
   Agency:                   NIMH
   l.D.#:                    ROl MH121991
   Title:                    Identifying Modifiable Risk and Protective Processes at the Day-Level that
                             Predict HIV Care Outcomes among Women Exposed to Partner Violence
   P.I.:                     Sullivan, Tami
   Role:                     Principal Investigator
   Percent effort:           30%
   Direct costs per year:    $499, 755 .00
   Total costs for project
   period:                   $4,148,823.00
   Project period:           1/1/2020 - 12/31/2024


   Invited Speaking Engagements, Presentations, Symposia & Workshops Not Affiliated With
   Yale:
   International/National
   2019:     CME Outfitters, Washington, DC. "A Grassroots Approach to Weed out HIV and HCV in Special
             OUD Populations"
   2019:     US Commission on Civil Rights, Washington, DC. "An Analysis of Women's Health, Personal
             Dignity and Sexual Abuse in the US Prison System"
   2018:     College of Problems on Drug Dependence, College of Problems on Drug Dependence, San
             Diego, CA. "Research on Women who Use Drugs: Knowledge and Implementation Gaps and A
             Proposed Research Agenda"
   2018:     Clinical Care Options, Washington, DC. "Intersection of the HIV and Opioid Epidemics"
   2016:     Dartmouth Geisel School of Medicine, Hanover, NH . "Incarceration as Opportunity: Prisoner
             Health and Health Interventions"
   2010:     Rhode Island Chapter of the Association of Nurses in AIDS Care, Providence, RI. "HIV and
             Addiction"



                                          Attachment B - Page 13 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 14 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 15
                                                 Filed 03/26/20    of 24
                                                                 Page  15PageID
                                                                          of 24 #: 3154
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 14 of 23




    Regional
    2018 :   Clinical Directors Network, New York, NY. "PrEP Awareness among Special Populations of
             Women and People who Use Drugs"
    2018 :   Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "HIV prevention for
             justice-involved women"
    2017:    Clinical Directors Network, New York, NY. "Optimizing the HIV Care Continuum for People who
             use Drugs"
    2016:    Frank H. Netter School of Medicine, Quinnipiac University, Hamden, CT. "Topics in Infectious
             Diseases"
    2016:    Connecticut Advanced Practice Registered Nurse Society, Wethersfield, CT. "Trends in HIV
             Prevention: Integration of Biomedical and Behavioral Approaches"



    Peer-Reviewed Presentations & Symposia Given at Meetings Not Affiliated With Yale:
    International/National
    2019:    CPDD 81st Annual Scientific Meeting, CPDD, San Antonio, TX. "Punitive approaches to pregnant
             women with opioid use disorder: Impact on health care utilization, outcomes and ethical
             implications"
    2019:    14th International Conference on HIV Treatment and Prevention Adherence, IAPAC Adherence,
             Miami, FL. "Decision-Making about HIV Prevention among Women in Drug Treatment: Is PrEP
             Contextually Relevant?"
    2019:    2019 NIDA International Forum, NIDA, San Antonio, TX. "Diphenhydramine Injection in Kyrgyz
             Prisons: A Qualitative Study Of A High-Risk Behavior With Implications For Harm Reduction"
    2019:    11th International Women's and Children's Health and Gender (lnWomen's) Group, lnWomen's
             Group, San Antonio, TX. "Uniquely successful implementation of methadone treatment in a
             women's prison in Kyrgyzstan"
    2019:    Harm Reduction International, Porto, Porto District, Portugal. "How does methadone treatment
             travel? On the 'becoming-methadone-body' of Kyrgyzstan prisons"
    2019:    APA Collaborative Perspectives on Addiction Annual Meeting, APA Collaborative Perspectives
             on Addiction Annual Meeting, Providence, RI. "Impact of Trauma and Substance Abuse on HIV
             PrEP Outcomes among Women in Criminal Justice Systems. Symposium: "Partner Violence:
             Intersected with or Predictive of Substance Use and Health Problems among Women.""
    2019:    Society for Academic Emergency Medicine (SAEM), Worcester, MA. "Effects of a Multisite
             Medical Home Intervention on Emergency Department Use among Unstably Housed People
             with Human Immunodeficiency Virus"
    2019:    Conference on Retroviruses and Opportunistic Infections (CROI), IAS, Seattle, WA. "Released to
             Die: Elevated Mortality in People with HIV after Incarceration"
    2019:    12th Academic and Health Policy on Conference on Correctional Health, 12th Academic and
             Health Policy on Conference on Correctional Health, Las Vegas, NV. "PrEP Eligibility and HIV Risk
             Perception for Women across the Criminal Justice Continuum in Connecticut"
    2019:    Association for Justice-Involved Female Organizations (AJFO), Atlanta, GA. "Treatment of
             Women's Substance Use Disorders and HIV Prevention During and Following Incarceration"




                                         Attachment B - Page 14 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 15 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 16
                                                 Filed 03/26/20    of 24
                                                                 Page  16PageID
                                                                          of 24 #: 3155
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 15 of 23



    2018:    American Public Health Association (APHA) Annual Meeting, American Public Health
             Association (APHA) Annual Meeting, San Diego, CA. "New Haven Syringe Service Program: A
             model of integrated harm reduction and health care services"
    2018:    12th National Harm Reduction Conference, 12th National Harm Reduction Conference, New
             Orleans, LA. "Service needs and access to care among participants in the New Haven Syringe
             Services Program"
    2018:    22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
             Netherlands. "HIV risk perceptions and risk reduction strategies among prisoners in Kyrgyzstan:
             a qualitative study"
    2018:    22nd International AIDS Conference, 22nd International AIDS Conference, Amsterdam, NH,
             Netherlands. "Methadone Maintenance Therapy Uptake, Retention, and Linkage for People
             who Inject Drugs Transitioning From Prison to the Community in Kyrgyzstan: Evaluation of a
             National Program"
    2018:    NIDA International Forum, NIDA, San Diego, CA. "HIV and Drug Use among Women in Prison in
             Azerbaijan, Kyrgyzstan and Ukraine"
    2018:    2018 Conference on Retroviruses and Opportunistic Infections (CROI), CROI, Boston, MA. "From
             prison's gate to death's door: Survival analysis of released prisoners with HIV"
    2018:    11th Academic and Health Policy on Conference on Correctional Health, Academic Consortium
             on Criminal Justice Health, Houston, TX. "Assessing Concurrent Validity of Criminogenic and
             Health Risk Instruments among Women on Probation in Connecticut"
    2017:    IDWeek: Annual Meeting of Infectious Diseases Society of America, Infectious Diseases Society
             of America, San Diego, CA. "Predictors of I inkagP. to and Retention in HIV Care Following
             Release from Connecticut, USA Jails and Prisons (Oral presentation)"
    2017 :   International AIDS Society (IAS) Meeting, International AIDS Society, Paris, lie-de-France,
             France. "Late breaker: Predictors of Linkage to and Retention in HIV Care Following Release
             from Connecticut, USA Jails and Prisons"
   2017:     NIDA International Forum, NIDA, Montreal, QC, Canada. "A Mixed Methods Evaluation of HIV
             Risk among Women with Opioid Dependence in Ukraine"
   2017:     International Women's and Children's Health and Gender Working Group, International
             Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "Assessing
             Receptiveness to and Eligibility for PrEP in Criminal Justice-Involved Women"
   2017:     International Women's and Children's Health and Gender Working Group, International
             Women's and Children's Health and Gender Working Group, Montreal, QC, Canada. "A Mixed
             Methods Evaluation of HIV Risk among Women with Opioid Dependence in Ukraine"
   2017:     Annual Meeting ofthe Society for Applied Anthropology, Society for Applied Anthropology,
             Santa Fe, NM. "Where rubbers meet the road: HIV risk reduction for women on probation (Oral
             presentation)"
   2016:     International Women's and Children's Health and Gender Working Group, International
             Women's and Children's Health and Gender Working Group, Palm Springs, CA. "An Event-level
             Examination of Successful Condom Negotiation Strategies among College Women"
   2015:     CDC National HIV Prevention Conference, CDC, Atlanta, GA. "Beyond the Syndemic: Condom
             Negotiation and Use among Women Experiencing Partner Violence (Oral presentation)"




                                         Attachment B - Page 15 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 16 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 17
                                                 Filed 03/26/20    of 24
                                                                 Page  17PageID
                                                                          of 24 #: 3156
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 16 of 23



    2015:     International Harm Reduction Conference, International Harm Reduction, Kuala Lumpur,
              Federal Territory of Kuala Lumpur, Malaysia. "Evidence-Based Interventions to Enhance
              Assessment, Treatment, and Adherence in the Chronic Hepatitis C Care Continuum"
    2015:     International Women's and Children's Health and Gender Working Group, International
              Women's and Children's Health and Gender Working Group, Phoenix, AZ. "Violence, Substance
              Use, and Sexual Risk among College Women"
    2014:     International Women's and Children's Health and Gender Working Group, International
              Women's and Children's Health and Gender Working Group, San Juan, San Juan, Puerto Rico.
              "Gender Differences in HIV and Criminal Justice Outcomes"
    2014:     College on Problems in Drug Dependence (CPDD), College on Problems in Drug Dependence
              (CPDD), San Juan, San Juan, Puerto Rico. "Gender Differences in HIV and Criminal Justice
              Outcomes"
    2014:     Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
              and Opportunistic Infections (CROI), Boston, MA. "Longitudinal Treatment Outcomes in HIV-
              Infected Prisoners and Influence of Re-Incarceration"
    2013:     HIV Intervention and Implementation Science Meeting, HIV Intervention and Implementation
            Science Meeting, Bethesda, MD. "Women Released from Jail Experience Suboptimal HIV
            Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
    2013:     Conference on Retroviruses and Opportunistic Infections (CROI), Conference on Retroviruses
              and Opportunistic Infections (CROI), Atlanta, GA. "Women Released from Jail Experience
              Suboptimal HIV Treatment Outcomes Compared to Men: Results from a Multi-Center Study"
    2012:     IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
            America, San Diego, CA. "Correlates of Retention in HIV Care after Release from Jail: Results
            from a Multi-site Study"
    2012:   IDWeek: Infectious Diseases Society of America Annual Meeting, Infectious Diseases Society of
            America, San Diego, CA. "Frequent Emergency Department Use among Released Prisoners with
            HIV: Characterization Including a Novel Multimorbidity Index"
    2012:   5th Academic and Health Policy Conference on Correctional Health, 5th Academic and Health
            Policy Conference on Correctional Health, Atlanta, GA. "Effects of Intimate Partner Violence on
            HIV and Substance Abuse in Released Jail Detainees"
   2011:    IAPAC HIV Treatment and Adherence Conference, IAPAC, Miami, FL. "Adherence to HIV
            treatment and care among previously homeless jail detainees"


   Regional
   2019:    Connecticut Infectious Disease Society, New Haven, CT. "Preliminary Findings from a Novel
            PrEP Demonstration Project for Women Involved in Criminal Justice Systems and Members of
            their Risk Networks"
   2017:    Connecticut Public Health Association Annual Conference, Connecticut Public Health
            Association, Farmington, CT. "The New Haven syringe services program"
   2014:    Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
            Orange, CT. "Longitudinal Treatment Outcomes in HIV-Infected Prisoners and Influence of Re-
            Incarceration"




                                         Attachment B - Page 16 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 17 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 18
                                                 Filed 03/26/20    of 24
                                                                 Page  18PageID
                                                                          of 24 #: 3157
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 17 of 23



    2013 :    Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
              Orange, CT. "Women Released from Jail Experience Suboptimal HIV Treatment Outcomes
              Compared to Men: Results from a Multi-Center Study"
    2011:     Connecticut Infectious Disease Society Annual Meeting, Connecticut Infectious Disease Society,
              Orange, CT. "Emergency Department Use by Released Prisoners with HIV"



    Professional Service:
    Peer Review Groups/Grant Study Sections
    2019 - present     Reviewer, NIDA, NIH Reviewer: RFA-DA-19-025: HEAL In itiative: Justice Community
                       Opioid Innovation Network (JCOIN) Clinical Research Centers
    2019 - present     Reviewer, Yale DCFAR Pilot Projects
    2018 - present     Reviewer, Center for Interdisciplinary Research on AIDS (CIRA)
    2015 - present     Reviewer, University of Wisconsin-Milwaukee Research Growth Initiative


   Advisory Boards
    2017               Advisor, HIV Prevention and Treatment in Cis-Gendered Women, Gilead Sciences, Inc.


   Journal Service
    Editor/Associate Editor
    2019 - present     Associate Editor, Journal of the International Association of Providers of AIDS Care
                       (JIAPAC), Section Editor: Sex and Gender Issues


   Reviewer
   2019 - present      Reviewer, JAIDS
    2012 - present     Reviewer, Addiction Sci and Clin Pract
   2012 - present      Reviewer, Addictive Behav Reports
   2012 - present      Reviewer, AIDS Care
   2012 - present      Reviewer, Social Science and Medicine
    2012 - present     Reviewer, SpringerPlus
   2012 - present      Reviewer, Substance Abuse Treatment Prevention and Policy
   2012 - present      Reviewer, Women's Health Issues
   2012 - present      Reviewer, Yale Journal of Biology and Medicine
   2012 - present      Reviewer, AIMS Public Health
   2012 - present      Reviewer, American Journal on Addictions
   2012 - present      Reviewer, American Journal of Epidemiology
   2012 - present      Reviewer, American Journal of Public Health
   2012 - present      Reviewer,   Annals Internal Medicine
   2012    - present   Reviewer,   BMC Emergency Medicine
   2012    - present   Reviewer,   BMC Infectious Diseases
   2012    - present   Reviewer,   BMC Public Health
   2012    - present   Reviewer,   BMC Women's Health




                                          Attachment 8 - Page 17 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 18 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 19
                                                 Filed 03/26/20    of 24
                                                                 Page  19PageID
                                                                          of 24 #: 3158
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 18 of 23



    2012   - present   Reviewer,   Clinical Infectious Diseases
    2012   - present   Reviewer,   Critical Public Health
    2012   - present   Reviewer,   Drug and Alcohol Dependence
    2012   - present   Reviewer,   Drug and Alcohol Review
    2012   - present   Reviewer,   Epidemiologic Reviews
    2012 - present     Reviewer, Eurosurveillance
    2012 - present     Reviewer, Health and Justice (Springer Open)
    2012 - present     Reviewer, International Journal of Drug Policy
    2012   - present   Reviewer, International Journal of Prisoner Health
    2012   - present   Reviewer, International Journal of STDs and AIDS
    2012   - present   Reviewer, International Journal of Women's Health
    2012   - present   Reviewer, JAMA Internal Medicine
    2012   - present   Reviewer, Journal of Family Violence
    2012 - present     Reviewer, Journal of General Internal Medicine
    2012   - present   Reviewer, Journal of Immigrant and Minority Health
    2012   - present   Reviewer, Journal of International AIDS Society
    2012   - present   Reviewer, Journal of Psychoactive Drugs
    2012   - present   Reviewer, Journal of Urban Health
    2012   - present   Reviewer,   Journal of Women's Health
    2012   - present   Reviewer,   Open Forum Infectious Diseases
    2012   - present   Reviewer,   PLoS ONE
    2012   - present   Reviewer,   Public Health Reports


    Professional Service for Professional Organizations
    AAMC Group on Women in Medicine and Science (GWIMS)
    2016 - present     Member, AAMC Group on Women in Medicine and Science (GWIMS)


   American College of Physicians
    2016 - present     Fellow, American College of Physicians
    2013 - 2016        Member, American College of Physicians


   American Medical Association
    2005 - present     Member, American Medical Association


   American Medical Women's Association
    2011 - present     Member, American Medical Women's Association


   American Society of Addiction Medicine
    2009 - present     Member, American Society of Addiction Medicine




                                          Attachment B - Page 18 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 19 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 20
                                                 Filed 03/26/20    of 24
                                                                 Page  20PageID
                                                                          of 24 #: 3159
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 19 of 23



    Connecticut Infectious Disease Society
    2011 - present      Member, Connecticut Infectious Disease Society


    Infectious Disease Society of America
    2008 - present      Member, Infectious Disease Society of America


    In Women's Network, NIDA International Program
    2013 - present      Member, lnWomen's Network, NIDA International Program


    New York State Medical Society
    2005 - 2008         Member, New York State Medical Society


    Yale University Service
    University Committees
    2016 - 2018         Council Member, Leadership Council, Women's Faculty Forum


    Medical School Committees
    2015 - 2016        Committee Member, US Health and Justice Course, Yale School of Medicine
    2014 - present     Committee Member, Yale Internal Medicine Traditional Residency Intern Selection
                       Committee


    Public Service
    2019   - present   Faculty Member, Yale University Program in Addiction Medicine
    2017   - present   Faculty Member, Arthur Liman Center for Public Interest Law, Yale Law School
    2013   - present   Mentor, Women in Medicine at Yale Mentoring Program
    2012   - present   Faculty Member, Yale Center for Interdisciplinary Research on AIDS
    2009 - 2011        Instructor, Preclinical Clerkship Tutor, Yale School of Medicine
    2002               Fellow, Soros Open Society Institute
    1998 -1999         Fellow, Costa Rican Humanitarian Foundation



    Bibliography:
    Peer-Reviewed Original Research
    1.     Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Emergency department use by released prisoners
           with HIV: an observational longitudinal study. PloS One 2012, 7:e42416.
    2.     Chen NE, Meyer JP, Bollinger R, Page KR. HIV testing behaviors among Latinos in Baltimore City.
           Journal Of Immigrant And Minority Health I Center For Minority Public Health 2012, 14:540-51.
    3.     Chitsaz E, Meyer JP, Krishnan A, Springer SA, Marcus R, Zaller N, Jordan AO, Lincoln T, Flanigan TP,
           Porterfield J, Altice FL. Contribution of substance use disorders on HIV treatment outcomes and
           antiretroviral medication adherence among HIV-infected persons entering jail. AIDS And Behavior
           2013, 17 Suppl 2:5118-27.




                                            Attachment B • Page 19 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 20 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 21
                                                 Filed 03/26/20    of 24
                                                                 Page  21PageID
                                                                          of 24 #: 3160
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 20 of 23



   4.     Chen NE, Meyer JP, Avery AK, Draine J, Flanigan TP, Lincoln T, Spaulding AC, Springer SA, Altice FL.
          Adherence to HIV treatment and care among previously homeless jail detainees. AIDS And
          Behavior 2013, 17:2654-66.
    5.    Althoff AL, Zelenev A, Meyer JP, Fu J, Brown SE, Vagenas P, Avery AK, Cruzado-Quinones J,
          Spaulding AC, Altice FL. Correlates of retention in HIV care after release from jail: results from a
          multi-site study. AIDS And Behavior 2013, 17 Suppl 2:S156-70.
    6.    Williams CT, Kim S, Meyer J, Spaulding A, Teixeira P, Avery A, Moore K, Altice F, Murphy-Swallow D,
          Simon D, Wickersham J, Ouellet Li. Gender differences in baseline health, needs at release, and
          predictors of care engagement among HIV-positive clients leaving jail. AIDS And Behavior 2013, 17
          Suppl 2:S195-202.
   7.     Meyer JP, Wickersham JA, Fu JJ, Brown SE, Sullivan TP, Springer SA, Altice FL. Partner violence and
          health among HIV-infected jail detainees. International Journal Of Prisoner Health 2013, 9:124-41.
    8.    Meyer JP, Qiu J, Chen NE, Larkin GL, Altice FL. Frequent emergency department use among
          released prisoners with human immunodeficiency virus: characterization including a novel
          multimorbidity index. Academic Emergency Medicine: Official Journal OfThe Society For Academic
          Emergency Medicine 2013, 20:79-88.
   9.     Meyer JP, Cepeda J, Springer SA, Wu J, Trestman RL, Altice FL. HIV in people reincarcerated in
          Connecticut prisons and jails: an observational cohort study. The Lancet. HIV 2014, l:e77-e84.
    10.   Meyer JP, Zelenev A, Wickersham JA, Williams CT, Teixeira PA, Altice FL. Gender disparities in HIV
          treatment outcomes following release from jail: results from a multicenter study. American Journal
          Of Public Health 2014, 104:434-41.
    11.   Meyer JP, Cepeda J, Wu J, Trestman RL, Altice FL, Springer SA. Optimization of human
          immunodeficiency virus treatment during incarceration: viral suppression at the prison gate. JAMA
          Internal Medicine 2014, 174:721-9.
    12.   Meyer JP, Cepeda J, Taxman FS, Altice FL. Sex-Related Disparities in Criminal Justice and HIV
          Treatment Outcomes: A Retrospective Cohort Study of HIV-Infected Inmates. American Journal Of
          Public Health 2015, 105:1901-10.
   13.    Boyd AT, Song DL, Meyer JP, Altice FL. Emergency department use among HIV-infected released jail
          detainees. Journal Of Urban Health : Bulletin Of The New York Academy Of Medicine 2015, 92:108-
          35.
   14.    Shrestha R, Karki P, Altice Fl, Huedo-Medina TB, Meyer JP, Madden l, Copenhaver M. Correlates of
          willingness to initiate pre-exposure prophylaxis and anticipation of practicing safer drug- and sex-
          related behaviors among high-risk drug users on methadone treatment. Drug And Alcohol
          Dependence 2017, 173:107-116.
   15.    Peasant C, Sullivan TP, Weiss NH, Martinez I, Meyer JP. Beyond the syndemic: condom negotiation
          and use among women experiencing partner violence. AIDS Care 2017, 29:516-523.
   16.    Wickersham JA, Gibson BA, Bazazi AR, Pillai V, Pedersen 0, Meyer JP, El-Bassel N, Mayer KH,
          Kamarulzaman A, Altice FL. Prevalence of Human Immunodeficiency Virus and Sexually
          Transmitted Infections Among Cisgender and Transgender Women Sex Workers in Greater Kuala
          Lumpur, Malaysia: Results From a Respondent-Driven Sampling Study. Sexually Transmitted
          Diseases 2017, 44:663-670.
   17.    Hoff E, Marcus R, Bojko MJ, Makarenko I, Mazhnaya A, Altice FL, Meyer JP. The effects of opioid-
          agonist treatments on HIV risk and social stability: A mixed methods study of women with opioid
          use disorder in Ukraine. Journal Of Substance Abuse Treatment 2017, 83:36-44.




                                          Attachment B - Page 20 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 21 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 22
                                                 Filed 03/26/20    of 24
                                                                 Page  22PageID
                                                                          of 24 #: 3161
              Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 21 of 23



    18.   Rutledge R, Madden L, Ogbuagu 0, Meyer JP. HIV Risk perception and eligibility for pre-exposure
          prophylaxis in women involved in the criminal justice system. AIDS Care 2018, 30:1282-1289.
    19.   Peasant C, Sullivan TP, Ritchwood TD, Parra GR, Weiss NH, Meyer JP, Murphy JG. Words can hurt:
          The effects of physical and psychological partner violence on condom negotiation and condom use
          among young women. Women & Health 2018, 58:483-497.
    20.   Loeliger KB, Altice FL, Desai MM, Ciarleglio MM, Gallagher C, Meyer JP. Predictors of linkage to HIV
          care and viral suppression after release from jails and prisons: a retrospective cohort study. The
          Lancet. HIV 2018, S:e96-e106.
    21.   Odio CD, Carroll M, Glass S, Bauman A, Taxman FS, Meyer JP. Evaluating concurrent validity of
          criminal justice and clinical assessments among women on probation. Health & Justice 2018, 6:7.
    22.   Loeliger KB, Altice FL, Ciarleglio MM, Rich KM, Chandra DK, Gallagher C, Desai MM, Meyer JP. All-
          cause mortality among people with HIV released from an integrated system of jails and prisons in
          Connecticut, USA, 2007-14: a retrospective observational cohort study. The Lancet. HIV 2018,
          5:e617-e628.
    23.   Loeliger KB, Meyer JP, Desai MM, Ciarleglio MM, Gallagher C, Altice FL. Retention in HIV care
          during the 3 years following release from incarceration: A cohort study. PLoS Medicine 2018,
          15:e1002667.
    24.   Azbel L, Wegman MP, Polansky M, Bachireddy C, Meyer J, Shumskaya N, Kurmanalieva A, Dvoryak
          S, Altice FL. Drug injection within prison in Kyrgyzstan: elevated HIV risk and implications for scaling
          up opioid agonist treatments. International Journal Of Prisoner Health 2018, 14:175-187.
   25.    Peasant C, Montanaro EA, Kershaw TS, Parra GR, Weiss NH, Meyer JP, Murphy JG, Ritchwood TD,
          Sullivan TP . An event-level examination of successful condom negotiation strategies among young
          women. Journal Of Health Psychology 2019, 24:898-908.
   26.    Ranjit VS, Azbel L, Krishnan A, Altice FL, Meyer JP. Evaluation of HIV risk and outcomes in a
          nationally representative sample of incarcerated women in Azerbaijan, Kyrgyzstan, and Ukraine.
          AIDS Care 2019, 31:793-797.
   27.    Rhodes T, Azbel L, Lancaster K, Meyer J. The becoming-methadone-body: on the onto-politics of
          health intervention translations. Sociology Of Health & Illness 2019, 41:1618 -1636.
   28.    Olson B, Vincent W, Meyer JP, Kershaw T, Sikkema KJ, Heckman TG, Hansen NB. Depressive
          symptoms, physical symptoms, and health-related quality of life among older adults with HIV.
          Quality Of Life Research : An International Journal Of Quality Of Life Aspects Of Treatment, Care
          And Rehabilitation 2019.


   Chapters, Books, and Reviews
   29.    Azar MM, Springer SA, Meyer JP, Altice FL. A systematic review of the impact of alcohol use
          disorders on HIV treatment outcomes, adherence to antiretroviral therapy and health care
          utilization. Drug And Alcohol Dependence 2010, 112:178-93.
   30.    Meyer JP, Springer SA, Altice FL. Substance abuse, violence, and HIV in women: a literature review
          of the syndemic. Journal Of Women's Health (2002) 2011, 20:991-1006.
   31.    Meyer JP, Chen NE, Springer SA. HIV Treatment in the Criminal Justice System: Critical Knowledge
          and Intervention Gaps. AIDS Research And Treatment 2011, 2011:680617.
   32.    Springer SA, Spaulding AC, Meyer JP, Altice FL. Public health implications for adequate transitional
          care for HIV-infected prisoners: five essential components. Clinical Infectious Diseases: An Official
          Publication OfThe Infectious Diseases Society Of America 2011, 53:469-79.




                                          Attachment B - Page 21 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 22 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 23
                                                 Filed 03/26/20    of 24
                                                                 Page  23PageID
                                                                          of 24 #: 3162
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 22 of 23



    33.   Chen NE, Meyer JP, Springer SA. Advances in the prevention of heterosexual transmission of
          HIV/AIDS among women in the United States. Infectious Disease Reports 2011, 3.
    34.   Meyer J, Altice F. HIV in Injection and Other Drug Users. Somesh Gupta, Bhushan Kumar, eds.
          Sexually Transmitted Infections 2nd ed. New Delhi, India: Elsevier, 2012: 1061-80. ISBN 978-81-
          312-2809-8.
    35.   Meyer JP, Althoff AL, Altice FL. Optimizing care for HIV-infected people who use drugs : evidence-
          based approaches to overcoming healthcare disparities. Clinical Infectious Diseases : An Official
          Publication OfThe Infectious Diseases Society Of America 2013, 57:1309-17.
    36.   Meyer J, Altice F. Chapter 47, Treatment of Addictions: Transition to the Community. Robert L.
          Trestman, Kenneth L. Appelbaum, Jeffrey L. Metzner, eds . Oxford Textbook of Correctional
          Psychiatry (Winner of the 2016 Guttmacher Award). Oxford University Press 2015. ISBN
          9780199360574.
    37.   Meyer JP, Moghimi Y, Marcus R, Lim JK, Litwin AH, Altice FL. Evidence-based interventions to
          enhance assessment, treatment, and adherence in the chronic Hepatitis C care continuum. The
          International Journal On Drug Policy 2015, 26:922-35.
    38.   Mohareb A, Tiberio P, Mandimika C, Muthulingam D, Meyer J. Infectious Diseases in Underserved
          Populations. Onyema Ogbuagu, Gerald Friedland, Merceditas Villanueva, Marjorie Golden, eds.
          Current Diagnosis and Treatment- Infectious Diseases. McGraw-Hill Medical 2016.
    39.   Meyer JP, Womack JA, Gibson B. Beyond the Pap Smear: Gender-responsive HIV Care for Women.
          The Yale Journal Of Biology And Medicine 2016, 89:193-203.
    40.   Meyer JP, Muthulingam D, El-Bassel N, Altice FL. Leveraging the U.S. Criminal Justice System to
          Access Women for HIV Interventions. AIDS And Behavior 2017, 21:3527-3548.
    41.   Shrestha R, McCoy-Redd B, Meyer J. Pre-Exposure Prophylaxis (PrEP) for People Who Inject Drugs
          (PWID). Brianna Norton, Ed. The Opioid Epidemic and Infectious Diseases. Elsevier 2019.
    42.   Meyer JP, Isaacs K, El -Shahawy 0, Burlew AK, Wechsberg W. Research on women with substance
          use disorders : Reviewing progress and developing a research and implementation roadmap. Drug
          And Alcohol Dependence 2019, 197:158-163.


    Peer-Reviewed Educational Materials
   43.    The Fortune Society Reentry Education Project Detailing Kit. New York City Department of Health
          and Mental Hygiene. October 2014
   44.    United Nations Office on Drugs and Crime. Vienna, Austria


    Invited Editorials and Commentaries
   45.    Meyer JP. Capsule Commentary on Pyra et al., sexual minority status and violence among HIV
          infected and at-risk women. Journal Of General Internal Medicine 2014, 29:1164.
   46.    Brinkley-Rubinstein L, Dauria E, Tolou-Shams M, Christopoulos K, Chan PA, Beckwith CG, Parker S,
          Meyer J. The Path to Implementation of HIV Pre-exposure Prophylaxis for People Involved in
          Criminal Justice Systems. Current HIVI AIDS Reports 2018, 15:93-95.
   47.    Meyer JP. The Sustained Harmful Health Effects of Incarceration for Women Living with HIV.
          Journal Of Women's Health (2002) 2019, 28:1017 -1018.




                                         Attachment B - Page 22 of 23
        Case 3:13-cr-00444-BR Document 318-2 Filed 03/20/20 Page 23 of 23
Case 1:08-cr-00571-BMC   Document
        Case 1:14-cr-00810-CM     121-13 498-1
                               Document   Filed 05/12/20   Page 24
                                                 Filed 03/26/20    of 24
                                                                 Page  24PageID
                                                                          of 24 #: 3163
             Case 1:20-cv-01803-AKH Document 42 Filed 03/16/20 Page 23 of 23




    Case Reports, Technical Notes, Letters
    48.   Paul J. Bullous pemphigoid in a patient with psoriasis and possible drug reaction: a case report.
          Connecticut Medicine 2004, 68:611-5.
    49.   How J, Azar MM, Meyer JP. Are Nectarines to Blame? A Case Report and Literature Review of
          Spontaneous Bacterial Peritonitis Due to Listeria monocytogenes. Connecticut Medicine 2015,
          79:31-6.
    50.   Vazquez Guillamet LI, Malinis MF, Meyer JP. Emerging role of Actinomyces meyeri in brain
          abscesses: A case report and literature review. IDCases 2017, 10:26-29.
    51.   Harada K, Heaton H, Chen J, Vazquez M, Meyer J. Zoster vaccine-associated primary varicella
          infection in an immunocompetent host. BMJ Case Reports 2017, 2017.
    52.   Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu 0, Emu B, Meyer JP. Answer to
          December 2017 Photo Quiz. Journal Of Clinical Microbiology 2017, 55:3568.
    53.   Bernardo R, Streiter S, Tiberio P, Rodwin BA, Mohareb A, Ogbuagu 0, Emu B, Meyer JP. Photo Quiz:
          Peripheral Blood Smear in a Ugandan Refugee. Journal Of Clinical Microbiology 2017, 55:3313-
          3314.


   Scholarship In Press
    54.   Hoff E, Adams Z, Dasgupta A, Goddard D, Sheth S, Meyer J. Reproductive Health Justice and
          Autonomy: A systematic review of pregnancy planning intentions, needs, and interventions among
          women involved in US criminal justice systems. J Women's Health




                                          Attachment B - Page 23 of 23
